DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 PALM BEACH POLO HOLDINGS, INC.,
                            Appellant,

                                     v.

 BROWARD YACHT & MARINE, LLC, EDWIN H. HAWES, II, A. KEITH
     WEBER TRUST, FEDERALES, LLC, and BART BUDMAN,
                       Appellees.

                               No. 4D19-1307

                           [February 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 11-013333
(05).

  Larry A. Zink of Zink, Zink & Zink Co., L.P.A., Hillsboro Beach, for
appellant.

   Robert P. Frankel of Law Offices of Robert P. Frankel, P.A., Plantation,
for appellees, Edwin H. Hawes, II, A. Keith Weber Trust, Federales, LLC
and Bart Budman.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.